699 So. 2d 846 (1997)
Jimmie LARAMORE, a/k/a Willie Shells, Appellant,
v.
STATE of Florida, Appellee.
No. 96-1176.
District Court of Appeal of Florida, Fourth District.
October 1, 1997.
Orlando J. Buch, Fort Lauderdale, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Smith v. State, 697 So. 2d 991, 992 (Fla. 4th DCA 1997) (in denying an appellant's claim for ineffective assistance of counsel, "it is within the province of the finder of fact `to rely upon the testimony found by it to be worthy of belief and to reject such testimony found by it to be untrue' ") (quoting I.R. v. State, 385 So. 2d 686, 687 (Fla. 3d DCA 1980)); Moore v. State, 458 So. 2d 61, 61 (Fla. 3d DCA 1984) (during hearing on 3.850 motion, trial court may reject defendant's testimony in favor of conflicting testimony of counsel); Ballard v. State, 200 So. 2d 597, 598 (Fla. 3d DCA 1967) (trial court entitled to deny motion for post-conviction *847 relief based on testimony of attorney representing defendants at trial).
STONE, C.J., and WARNER and PARIENTE, JJ., concur.